ACCEPTED
                                                                                                01-12-00896-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           9/11/2015 7:53:09 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK



                           IN THE COURT OF APPEALS FOR THE
                           FIRST DISTRICT COURT OF APPEALS               FILED IN
                                  NO. 01-12-00896-CR              1st COURT OF APPEALS
CRAIG BEAL                                                            HOUSTON, TEXAS
APPELLANT                                                         9/11/2015
                                           On Appeal from Cause No.  17937577:53:09 AM
                                                                  CHRISTOPHER
                                                                           #8 A. PRINE
                                           From the County Criminal CourtClerk
                                           Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

                       MOTION TO REINSTATE CASE
________________________________________________________________________

        CRAIG LYNN BEAL, Appellant, requests that this appeal be reinstated and that
this Court issue a judgment in accordance with the findings submitted by the trial court
that the appellant is entitled to a new trial.

     1. The trial in this misdemeanor case occurred three years ago on September 12,
        2012.

     2. On June 30, 2015, the trial court entered findings stating that the court reporter,
        Sondra Humphrey, failed to keep a record in this case and will not ever file a
        complete and accurate record. She has been in continuous non-compliance—
        and held in contempt of court—for failing to turn over any of her materials or
        notes in this case or even appear in court as ordered repeatedly by this Court and
        the trial court over the course of years.

     3. On June 30, 2015, the trial court found that the appellant is entitled to a new
        trial.

     4. Appellant suggests that this case be submitted and decided on the basis of the
        trial court’s findings as occurred recently in the similar case of Victor Bankett v.
        State, 01-13-00896-CR.
                                          PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court reinstate this
appeal and issue a judgment in accordance with the trial court’s findings.


                                                   Respectfully Submitted,
                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County, Texas


                                                   /s/ Sarah V. Wood
                                                   SARAH V. WOOD
                                                   Assistant Public Defender
                                                   Harris County, Texas
                                                   Texas Bar Number 24048898
                                                   1201 Franklin, 13th Floor
                                                   Houston, Texas 77002
                                                   Phone: (713) 368-0016
                                                   Fax: (713) 368-9278
                                                   Sarah.Wood@pdo.hctx.net



                               CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and foregoing
has been served upon the Harris County District Attorney's Office – Alan Curry, via the
electronic filing service.


                                           /s/ Sarah V. Wood
                                           Sarah V. Wood




                                              2